Name: Commission Regulation (EEC) No 2063/93 of 27 July 1993 amending for the second time Commission Regulation (EEC) No 585/93 on the implementation of promotional and publicity measures in respect of milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  marketing;  processed agricultural produce;  EU finance
 Date Published: nan

 Avis juridique important|31993R2063Commission Regulation (EEC) No 2063/93 of 27 July 1993 amending for the second time Commission Regulation (EEC) No 585/93 on the implementation of promotional and publicity measures in respect of milk and milk products Official Journal L 187 , 29/07/1993 P. 0024 - 0024 Finnish special edition: Chapter 3 Volume 51 P. 0080 Swedish special edition: Chapter 3 Volume 51 P. 0080 COMMISSION REGULATION (EEC) No 2063/93 of 27 July 1993 amending for the second time Commission Regulation (EEC) No 585/93 on the implementation of promotional and publicity measures in respect of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2073/92 of 30 June 1992 on promoting consumption in the Community and expanding the markets for milk and milk products (1), and in particular Article 4 thereof, Whereas Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products (2), as last amended by Regulation (EEC) No 1374/92 (3), which laid down, in particular, specific measures to help expand the markets for milk, was repealed with effect from 1 April 1993 by Council Regulation (EEC) No 1029/93 (4); whereas Council Regulation (EEC) No 2073/92 has the same objective in this respect as Regulation (EEC) No 1079/77; Whereas Article 3 (1) of Commission Regulation (EEC) No 585/93 of 12 March 1993 on the implementation of promotional and publicity measures in respect of milk and milk products (5), as amended by Regulation (EEC) No 1233/93 (6), lays down that proposals for measures must reach the competent authority before 15 April; whereas in certain Member States that time limit proved too short for the submission of proposals meeting all the requirements of the Regulations; Whereas provision should be made to change that time limit for all Member States, the time limit for forwarding submitted proposals to the Commission and the date of payment of the financial contribution; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 1. The date 15 April 1993 referred to in Article 3 (1) of Regulation (EEC) No 585/93 is hereby replaced by 15 August 1993. 2. The date 10 May 1993 referred to in the first subparagraph of Article 5 (1) of Regulation (EEC) No 585/93 is hereby replaced by 22 August 1993. 3. The date 30 September 1993 referred to in Article 7 (1) of Regulation (EEC) No 585/93 is hereby replaced by 10 October 1993. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 215, 30. 7. 1992, p. 67. (2) OJ No L 131, 26. 5. 1977, p. 6. (3) OJ No L 147, 29. 5. 1992, p. 3. (4) OJ No L 108, 1. 5. 1993, p. 4. (5) OJ No L 61, 13. 3. 1993, p. 26. (6) OJ No L 124, 20. 5. 1993, p. 30.